                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

TOMISHA M. W.,                            §
on behalf of minor T.M.W.,                §
                                          §
      Plaintiff,                          §
                                          §
v.                                        §         Case No. 3:18-cv-2357-BT
                                          §
ANDREW SAUL, Commissioner of              §
the Social Security Administration,       §
                                          §
      Defendant.                          §

                   MEMORANDUM OPINION AND ORDER

      Plaintiff Tomisha M. W.,1 on behalf of her minor child T.M.W., filed a civil

action seeking judicial review pursuant to 42 U.S.C. § 405(g) of a final adverse

decision by the Commissioner of Social Security. For the reasons explained below,

the Court AFFIRMS the Commissioner’s decision.

                                   Background

      Plaintiff filed an application for supplemental security income benefits

under Title XVI of the Social Security Act on behalf of T.M.W., who was born on

May 22, 2014, alleging he is disabled due to chronic airway disease. Administrative

Record 20, 40, 176 (A.R.) (ECF No. 15-1); Pl.’s Br. 5 (ECF No. 18). On June 1, 2015,

the date Plaintiff filed her application, T.M.W. was an older infant under the social



1The Court uses only Plaintiff’s first name and last initial as instructed by the May
1, 2018 Memorandum Re: Privacy Concern Regarding Social Security and
Immigration Opinions issued by the Committee on Court Administration and Case
Management of the Judicial Conference of the United States.
                                         1
security regulations. A.R. 40. After Plaintiff’s application was denied initially and

on reconsideration, she requested a hearing before an administrative law judge

(ALJ). That hearing took place on April 21, 2017, in Dallas, Texas, when T.M.W.

was 2 years old. Id. 18, 20.

      The ALJ found that T.M.W. was not disabled and, therefore, not entitled to

supplemental security income. Id. 48. At step one of the three-step sequential

evaluation,2 the ALJ found that T.M.W. is a minor child who had never performed

substantial gainful activity and, thus, had not engaged in substantial gainful

activity since June 1, 2015. Id. 40. At steps two and three, the ALJ found that

T.M.W. had the severe impairment of asthma; nonetheless, the ALJ found that his

impairment, or combination of impairments, did not meet or equal the severity of

any listed impairment in the social security regulations. Id.




2 “In determining whether a child is disabled under the meaning of the [Social
Security] Act, a three-step evaluation is employed by the Commissioner: (1)
‘whether the child is engaged in substantial gainful activity’; (2) ‘whether the child
has an impairment that is “severe”’; and (3) ‘whether the child's impairment is
medically or functionally equivalent in severity to the impairments listed in the
disability regulations.’” Swist ex rel. Green v. Barnhart, 177 F. App’x 414, 416 (5th
Cir. 2006) (per curiam) (quoting Moore v. Barnhart, 413 F.3d 718, 721 (8th Cir.
2005) (paraphrasing 20 C.F.R. § 416.924)); see also Richard ex rel. Z.N.F. v.
Astrue, 480 F. App’x 773, 776 (5th Cir. 2012) (per curiam). “A claimant, whether a
child or an adult, bears the burden of proving that she is disabled within the
meaning of the Social Security Act.” Taylor ex rel. T.S.T. v. Astrue, 2011 WL
941289, at *2 (E.D. La. Feb. 28, 2011), adopted by 2011 WL 976683 (E.D. La. Mar.
15, 2011) (citing Fraga v. Bowen, 810 F.2d 1296, 1301 (5th Cir. 1987)); see also
Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014) (citations omitted)
(explaining that the claimant bears the burden of establishing a disability through
the first four steps of the five-step analysis utilized for adults).
                                          2
      Plaintiff appealed the ALJ’s decision to the Appeals Council. The Council

affirmed. Id. 1. Plaintiff then filed this action in federal district court, arguing the

ALJ erred in finding T.M.W. not disabled because (1) he failed to consider T.M.W.’s

medically determinable impairments of eczema/dermatitis and allergies, and (2)

he improperly evaluated T.M.W.’s functional limitations. Pl.’s Br. 5, 11, 17.

                                 Legal Standards

      Judicial “review of Social Security disability cases ‘is limited to two

inquiries: (1) whether the decision is supported by substantial evidence on the

record as a whole, and (2) whether the Commissioner applied the proper legal

standard.’” Copeland, 771 F.3d at 923 (quoting Perez v. Barnhart, 415 F.3d 457,

461 (5th Cir. 2005)); see also Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995)

(citation omitted). Substantial evidence is “more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation

marks and citation omitted); see also Copeland, 771 F.3d at 923 (quoting Perez,

415 F.3d at 461) (“Substantial evidence is ‘more than a mere scintilla and less than

a preponderance.’”). The Commissioner, and not the courts, resolves conflicts in

the evidence; thereafter, the Court may not “reweigh the evidence or try the

issues de novo.” Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995) (per curiam)

(citing Cook v. Heckler, 750 F.2d 391, 392 (5th Cir. 1985); Patton v. Schweiker,

697 F.2d 590, 592 (5th Cir. 1983) (per curiam)). Accordingly, the Court may

not substitute its own judgment for the Commissioner’s, and it may affirm only

                                           3
on the grounds that the Commissioner stated to support his decision. Copeland,

771 F.3d at 923 (citing Cole v. Barnhart, 288 F.3d 149, 151 (5th Cir. 2002) (per

curiam)).

                                      Analysis

                                          I.

       Plaintiff first argues the ALJ erred because “[t]he record in this case clearly

establishes the medically determinable impairments of eczema/dermatitis and

allergies; however the ALJ did not evaluate whether such impairments constituted

a severe impairment,” such that he erred “under the Stone standard.” Pl.’s Br. 11,

16. However, Stone v. Heckler, 752 F.2d 1099 (5th Cir. 1985), which concerns an

adult standard for evaluating severity based on the impact an impairment has on

an individual’s ability to work, is inapposite to this case.

       At step two of the five-step sequential evaluation process for adults, the ALJ

must “consider the medical severity of [the claimant’s] impairment(s).”3 20 C.F.R.

§ 404.1520(a)(4)(ii), (c). To comply with this regulation, the ALJ “must determine

whether any identified impairments are ‘severe’ or ‘not severe.’” Herrera v.

Comm’r of Soc. Sec., 406 F. App’x 899, 903 (5th Cir. 2010) (per curiam) (citing 20




3“In  evaluating a disability claim, the Commissioner conducts a five-step
sequential analysis to determine whether (1) the claimant is presently working; (2)
the claimant has a severe impairment; (3) the impairment meets or equals an
impairment listed in appendix 1 of the social security regulations; (4) the
impairment prevents the claimant from doing past relevant work; and (5) the
impairment prevents the claimant from doing any other substantial gainful
activity.” Audler v. Astrue, 501 F.3d 446, 447-48 (5th Cir. 2007).
                                           4
C.F.R. § 404.1520(a)(4)(ii), (c)). Under the Commissioner’s regulations, a severe

impairment is “any impairment or combination of impairments which significantly

limits [a claimant’s] physical or mental ability to do basic work activities.” 20

C.F.R. § 404.1520(c). Finding that a literal application of this regulation would be

inconsistent with the Social Security Act, the Fifth Circuit held that an impairment

is not severe “only if it is a slight abnormality having such minimal effect on the

individual that it would not be expected to interfere with the individual’s ability to

work.” Stone, 752 F.2d at 1101, 1104-05 (brackets and citations omitted).

Additionally, a severity determination may not be “made without regard to the

individual’s ability to perform substantial gainful activity.” See id. at 1104. To

ensure that the regulatory standard for severity does not limit a claimant’s rights,

the Fifth Circuit held in Stone that it would assume that the “ALJ and Appeals

Council have applied an incorrect standard to the severity requirement unless the

correct standard is set forth by reference to this opinion or another of the same

effect, or by an express statement that the construction we give to 20 C.F.R.

§ 404.1520(c) is used.” Id. at 1106; accord Loza v. Apfel, 219 F.3d 378, 393 (5th

Cir. 2000).

      Stone, however, dealt with a regulation and statute that was not tailored

specifically to child disability. The Fifth Circuit noted this distinction and

recognized that Stone’s non-severity analysis applies only to adult claimants. See

Burnside ex rel. Burnside v. Bowen, 845 F.2d 587, 591 (5th Cir. 1988) (“Stone’s

five-step evaluation procedure applies only to adult claimants, who must comply

                                          5
with regulations set out in 20 C.F.R. § 416.920, not to child claimants, whose

disabilities are evaluated according to the procedure set out in [child disability

regulations].”) (emphasis in original), abrogated on other grounds by Sullivan v.

Zebley, 493 U.S. 521, 527 (1990), superseded by statute as stated in Colon v. Apfel,

133 F. Supp. 2d 330, 339 (S.D.N.Y. 2001).4 For children, the statutory definition of

disability requires a finding that the impairment “results in marked and severe

functional limitations”—a requirement omitted from the general definition of

disability. Compare 42 U.S.C. § 1382c(a)(3)(C)(i) with § 423(d) and

§ 1382c(a)(3)(A)-(B). This standard is more stringent than the standard for adults.

Denton ex rel. Denton v. Astrue, 2008 WL 763209, at *8 (N.D. Tex. Mar. 21, 2008)

(“Defendant correctly states that the standard for disability for a child is not only

more stringent than that for an adult, but is more stringent than the previous

children’s disability evaluation standard.”), aff’d, 295 F. App’x 702, 702 (5th Cir.

2008) (per curiam). Similarly, the regulation for determining disability for

children provides that an impairment is not severe if it “is a slight abnormality or

a combination of abnormalities that causes no more than minimal functional

limitations.” 20 C.F.R. § 416.924(c). Unlike in Stone, where the Fifth Circuit found

that a literal application of 20 C.F.R. § 404.1520(c) would be inconsistent with the




4 While Burnside was abrogated on other grounds, the Fifth Circuit cited it in a
later unreported decision for the proposition that “[r]egulations of the Social
Security Administration establish the criteria for whether a child’s impairment
constitutes a compensable disability.” Alexander v. Chater, 95 F.3d 1148, 1148 (5th
Cir. 1996) (per curiam) (citing Burnside, 845 F.2d at 590).
                                         6
Social Security Act, this regulation is consistent with the statutory definition of

disability applicable in child-disability cases.

      Plaintiff has not shown that Stone applies in this child-disability case. And

the ALJ’s failure to consider any alleged impairment at step 2 under the Stone

standard provides no basis for remand. Mapps ex rel. M.J. v. Astrue, 2010 WL

1946662, at *9 (N.D. Tex. Apr. 30, 2010); see also Goffney ex rel. B.L. v. Astrue,

2011 WL 1297184, at *5-6 (S.D. Miss. Mar. 31, 2011) (holding the ALJ’s use of the

severity standard from 20 C.F.R. § 416.924, the regulation governing disability

standard for claimants under age 18, was the proper legal standard).

      Further, although the ALJ did not specifically discuss T.M.W.’s

eczema/dermatitis and allergies at step 2 of the sequential analysis, the written

decision reflects that he “considered all the relevant evidence in the case record,”

including “objective medical evidence and other relevant evidence from medical

sources; information from other sources, such as school teachers, family members,

or friends; the claimant’s statements (including statements from the claimant’s

parent(s) or other caregivers); and any other relevant evidence in the case record,

including how the claimant functions over time and in all settings,” as required by

20 C.F.R. § 416.924(a). A.R. 40-41. Additionally, in making his findings regarding

functional equivalence, the ALJ “assessed the interactive and cumulative effects of

all of the claimant’s medically determinable impairment(s), including any

impairments that are not ‘severe’ in all of the affected domains.” Id. 41. And here,

the record indicates doctors advised Plaintiff to use Aveeno moisturizing cream,

                                           7
dermasmooth, and hydrocortisone 2% to treat T.M.W.’s dermatitis/eczema. Def.’s

Br. 4 (ECF No. 21); A.R. 554, 673, 696. Plaintiff reported that this treatment

controlled T.M.W.’s eczema. A.R. 554. Similarly, Plaintiff stated that Zyrtec,

Flonase, and Singulair reasonably control T.M.W.’s nasal allergies, unless she

forgets to give him his medication. Id. 671, 694. Because “a medical condition that

can reasonably be remedied by prescribed treatment is not disabling,” even if the

ALJ had found T.M.W.’s eczema/dermatitis and allergies to be severe impairments

at step two, the Court finds he would have reached the same conclusion, that

T.M.W. is not disabled within the meaning of § 1614(a)(3)(C) of the Social Security

Act, since they are not disabling impairments. Taylor v. Bowen, 782 F.2d 1294,

1298 (5th Cir. 1986); Lovelace v. Bowen, 813 F.2d 55, 59 (5th Cir. 1987) (“A

medical condition that can reasonably be remedied either by surgery, treatment,

or medication is not disabling.” (citations omitted)).

                                        II.

      Plaintiff next argues the ALJ erred in evaluating T.M.W.’s functional

limitations, specifically by failing to acknowledge substantial evidence and

“determin[ing] that T.M.W. had less than marked limitation in moving about and

manipulating objects, and in health and physical well-being” and not “compar[ing]

T.M.W.’s functioning to that of a same-aged non-impaired child” with regard to

each domain. Pl.’s Br. 17-18, 23. However, the Court finds the ALJ properly

evaluated T.M.W.’s functional limitations.




                                         8
      The third step of the three-step evaluation to determine whether a child is

disabled within the meaning of the Act requires the Commissioner to consider

“whether the child’s impairment is medically or functionally equivalent in severity

to the impairments listed in the disability regulations.’” Swist ex rel. Green, 177 F.

App’x at 416 (citation omitted). If a child’s severe impairment does not meet or

medically equal a listing, the ALJ must determine whether that impairment

“‘results in limitations that functionally equal the listings.’” Gray o/b/o A.G. v.

Berryhill, 2018 WL 703010, at *2 (N.D. Tex. Jan. 8, 2018), adopted by 2018 WL

684874 (N.D. Tex. Feb. 1, 2018) (quoting 20 C.F.R. § 416.926a(a)). To do that, the

ALJ must determine “whether the applicant’s impairment results in a marked

limitation in two domains or an extreme limitation in one domain for the

following: (1) acquiring and using information; (2) attending and completing

tasks; (3) interacting and relating with others; (4) moving about and manipulating

objects; (5) caring for oneself; and (6) health and physical well-being.” Swist ex rel.

Green, 177 F. App’x at 416 (citing 20 C.F.R. § 416.926a(b)(1)). “If the evidence

shows that a child’s impairment seriously interferes with his or her ability to

independently initiate, sustain, or complete activities, the impairment is

considered ‘marked.’” Gray o/b/o A.G., 2018 WL 703010, at *2 (citing 20 C.F.R.

§ 416.926a(e)(2)(i)). And “[i]f the evidence shows that a child’s impairment very

seriously interferes with his or her ability to independently initiate, sustain, or

complete activities, the impairment is ‘extreme.’” Id. (citing 20 C.F.R.

§ 416.926a(e)(3)(i)).

                                          9
      Here, the ALJ determined that T.M.W. has no limitations in acquiring and

using information, attending and completing tasks, interacting and relating with

others, and caring for yourself, and “less than marked limitation” in moving about

and manipulating objects and health and physical well-being. A.R. 42-48. Plaintiff

appears to contend that the ALJ’s findings that T.M.W. had “less than marked

limitation in moving about and manipulating objects, and in health and physical

well-being” are not supported by substantial evidence. Pl.’s Br. 18. Specifically,

Plaintiff contends that the ALJ “did not acknowledge the part of [her] statement

that T.M.W. ‘can’t play for a long length of time,’” her “subsequent testimony under

oath that T.M.W. had problems with going outside and trying to play due to

coughing and wheezing,” and her assertion “that T.M.W.’s medications caused him

to be hyper,” among other portions of her testimony. Id. 18-19. Plaintiff also argues

that the ALJ failed to acknowledge medical evidence, including a report from

March 3, 2015, indicating T.M.W. had “a cough and nasal congestion for one to two

weeks with a fever for two to three days, and diarrhea for one week for one to two

times per day,” as well as other medical evidence pre-dating Plaintiff’s June 1, 2015

application for supplemental security income. Id. 19 (citing A.R. 218); A.R. 40.

Plaintiff further asserts that the ALJ wrongly “discounted the severity of T.M.W.’s

asthma because his treatment was ‘essentially routine and/or conservative in

nature’” since “there is nothing routine about a 9 month to three-year old requiring

thirteen medications.” Pl.’s Br. 22.



                                         10
      The Court, however, finds the ALJ’s determination that T.M.W. had less

than marked limitation in moving about and manipulating objects and in health

and physical well-being is supported by substantial evidence and that Plaintiff’s

objections do not support remand. As stated, substantial evidence means “more

than a mere scintilla and less than a preponderance,” or “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Richardson,

402 U.S. at 401 (internal quotation marks and citation omitted); see also

Copeland, 771 F.3d at 923. And a “marked limitation” is one that “interferes

seriously” with a child’s ability to “independently initiate, sustain, or complete

activities.” 20 C.F.R. § 416.926a(e)(2)(i). It is “‘more than moderate’ but ‘less than

extreme.’” Id.

      Here, the ALJ found T.M.W. had “less than marked limitation in moving

about and manipulating objects.” A.R. 45. This domain considers how a child

“move[s] [his] body from one place to another and how [he] move[s] and

manipulate[s] things.” 20 C.F.R. § 416.926a(j). It evaluates a child’s “gross and fine

motor skills.” Id.

             Older infants and toddlers . . . should begin to explore
             actively a wide area of [their] physical environment,
             using [their] bod[ies] with steadily increasing control and
             independence from others. [They] should begin to walk
             and run without assistance, and climb with increasing
             skill. [They] should frequently try to manipulate small
             objects and to use [their] hands to do or get something
             that [they] want or need. [Their] improved motor skills
             should enable [them] to play with small blocks, scribble
             with crayons, and feed [themselves].


                                         11
Id. § 416.926a(j)(2)(ii). The ALJ supported his finding by citing reports from July

and August 2015 in which Plaintiff reported that T.M.W. “had no issues performing

activities or abilities” but that “he had to stop playing when he starts coughing or

wheezing.” A.R. 45, 184, 187. The ALJ also noted that consistent with Plaintiff’s

reports, in January 2017, Dr. Suja Nair, M.D., “noted that [T.M.W.] had been

exhibiting more symptoms that require bronchodilator therapy due to weather

changes.” Id. 46, 694. The Court finds this evidence constitutes “such relevant

evidence as a reasonable mind might accept as adequate to support” the ALJ’s

conclusion that T.M.W. had less than marked limitation in moving about and

manipulating objects.

      The ALJ also found T.M.W. had “less than marked limitation in health and

physical well-being.” A.R. 47. This domain considers “the cumulative physical

effects of physical or mental impairments and their associated treatments or

therapies on [a child’s] functioning,” that are not considered in evaluating the

child’s ability to move about and manipulate objects. 20 C.F.R. § 416.926a(l). The

ALJ supported his finding by citing examiners’ reports that “he was active”; “there

was no evidence of respiratory distress or wheezes”; “he had normal range of

motion in his musculoskeletal system”; “his breathing was good”; and he was

“smiling and running around the room,” though he had been diagnosed previously

with asthma, upper respiratory infection, and Bordetella pertussis. A.R. 47, 216,

220, 223-24, 227, 232, 235, 238, 240, 247, 326, 432-33, 440, 488, 523-24, 544,

550, 553, 556, 560, 650, 670-71, 714, 729, 749. Additionally, the ALJ noted that in

                                        12
June 2015, an examiner at Children’s Health Pediatric described T.M.W.’s asthma

as “mild persistent,” but later classified it as “moderate” persistent asthma without

complication in October 2015. Id. 47, 441, 524. He also referenced T.M.W.’s

September 2014 abdominal x-ray and April 2015 chest x-ray that revealed

unremarkable results. Id. 47, 217-18, 318, 639. Further, the ALJ discussed

Plaintiff’s June 2015 report that T.M.W. was able to play and she had not had to

pick him up from daycare due to his asthma symptoms and that his condition was

better controlled with his medication. Id. 48, 433, 438, 454, 471, 642. Plaintiff also

reported in October 2015 that T.M.W. slept better after taking Flovent. Id. 48, 521,

543. Last, in connection with this domain, the ALJ considered Dr. Nair’s January

2017   report   that   T.M.W.    had    been    “more   symptomatically      requiring

bronchodilator therapy . . . due to weather changes,” and her subsequent

adjustment of his medication. Id. 48, 694, 697. The Court finds this evidence is

adequate to support the ALJ’s conclusion that T.M.W. had less than marked

limitation in health and physical well-being.

       Even so, Plaintiff objects that the ALJ did not acknowledge particular

statements Plaintiff made or specific medical evidence and asserts that T.M.W.’s

medical treatment was not routine. But the Court finds the ALJ supported his

findings that T.M.W. had less than marked limitation in moving about and

manipulating objections and health and physical well-being with substantial

evidence. That the ALJ did not specifically mention the particular statements or

pieces of evidence that Plaintiff points out on appeal does not discredit his findings.

                                          13
The Court “may not reweigh the evidence in the record, nor try the issues de novo,

nor substitute [its] judgment for that of the [Commissioner], even if the evidence

preponderates against the [Commissioner’s] decision.” Johnson v. Bowen, 864

F.2d 340, 343 (5th Cir. 1988) (per curiam) (citations omitted); see also Martinez,

64 F.3d at 174.

      Furthermore, though Plaintiff alleges T.M.W. has been disabled since

February 9, 2015, Plaintiff filed her application on behalf of T.M.W. on June 1,

2015. A.R. 37, 141-150. Supplemental security income benefits are only payable for

the period following the application date; to be eligible, therefore, the ALJ must

find T.M.W. to be disabled during the period his application was pending. 20

C.F.R. § 416.335; Brown v. Apfel, 192 F.3d 492, 495 n.1 (5th Cir. 1999) (“Res

judicata does not prove an obstacle to her SSI claim because Brown cannot receive

benefits for any month prior to the one in which she applied for SSI, which, in this

case, is June of 1994.”); Hawthorne v. Astrue, 493 F. Supp. 2d 838, 842 (S.D. Tex.

2007) (“A claimant applying to the SSI program cannot receive payment for any

period of disability predating the month in which he applies for benefits, no matter

how long he has actually been disabled.”). Accordingly, any medical records dated

prior to June 1, 2015, are relevant for providing historical context but not for

determining whether T.M.W. was disabled during the period his application was

pending.

      Last, Plaintiff argues the ALJ erred in evaluating T.M.W.’s functional

limitations because he did not “compare T.M.W.’s functioning to that of a same-

                                        14
aged non-impaired child” with regard to each domain. Pl.’s Br. 23. In making a

functional-equivalence finding, the ALJ must “look at how appropriately,

effectively, and independently [the child] perform[s] [his] activities compared to

the performance of other children [his] age who do not have impairments.” 20

C.F.R. § 416.926a(b). How a child functions in his activities is evaluated in terms

of the above-mentioned six domains. Id. § 416.926a(b)(1). Here, the “Applicable

Law” section of the ALJ’s decision states that “[i]n determining whether an

impairment or combination of impairments functionally equals the listings, the

undersigned must assess the claimant’s functioning in terms of six domains,” and

that “[i]n making [that] assessment, the [ALJ] must compare how appropriately,

effectively, and independently the claimant performs activities compared to the

performance of other children of the same age who do not have impairments.” A.R.

38. For each of the first five domains, the ALJ explained what that domain is

intended to analyze, described developmentally appropriate conduct relevant to

that domain for a child without an impairment, and set forth examples of limited

functioning within that domain “that children of different ages might have.” Id. 42-

46. With respect to the sixth domain, health and physical well-being, the ALJ did

not specifically set forth developmentally appropriate conduct relevant to the

domain for a child without an impairment because unlike the other five domains,

the sixth does not address a child’s abilities. Instead it addresses “the cumulative

physical effects of physical or mental impairments and their associated treatments

or therapies on [a child’s] functioning,” that are not considered in connection with

                                        15
moving about and manipulating objects. 20 C.F.R. § 416.926a(l). Because the ALJ

specifically discussed the abilities of a child, in this case “an older infant or

toddler,” without an impairment in each of the first five domains and

acknowledged that in making a functional-equivalence finding he must consider

how appropriately, effectively, and independently the child-claimant performs

activities compared to similarly-aged children without impairments, the Court

finds the ALJ appropriately compared T.M.W.’s functioning to that of a same-aged

non-impaired child with regard to each domain.

      Nonetheless, Plaintiff cites Gongora v. Colvin, 2016 WL 3916065, at *8 (S.D.

Tex. June 22, 2016), adopted by 2016 WL 3906751 (S.D. Tex. July 14, 2016), in

which the Court found that the ALJ’s decision “reflect[ed] that he did not compare

G.I.B.’s functioning to that of a same-aged child without arthrogryposis and muscle

alignment/fascia disorder, nor . . . expressly assess how much assistance G.I.B.

require[ed] to function like a non-impaired same-aged child.” (citing 20 C.F.R.

§ 416.924a(5)(i)). The Gongora court remanded the case even though the ALJ

“noted examples of appropriate functioning for older infants or toddlers without

impairments, as well as limitations children of various ages could manifest in the

various domains, including the domain of moving about and manipulating

objects,” as the ALJ did in this case. Id. However, here, apart from T.M.W.’s

inability to engage in sports or spend prolonged periods of time outside, Plaintiff

does not argue that T.M.W. requires assistance to complete tasks or otherwise

functions differently than a non-impaired child. See Pl.’s Br. 22-23. Thus, the Court

                                         16
finds that had the ALJ expressly stated his comparison of T.M.W.’s functioning to

that of a same-aged non-impaired child within each domain, he would have arrived

at the same conclusion, that T.M.W. is not disabled within the meaning of the

Social Security Act. Accordingly, the ALJ did not err in evaluating T.M.W.’s

functional limitations. See Jones, 851 F. Supp. 2d at 1015 (“As the Fifth Circuit

made clear in those cases, procedural perfection is not required, and an

adjudication of the Commissioner is not to be vacated unless a substantial right of

the claimant has been adversely affected.”).



                                  Conclusion

      For the foregoing reasons, the hearing decision is AFFIRMED in all respects.


      Signed March 27, 2020.



                                       REBECCA RUTHERFORD
                                       UNITED STATES MAGISTRATE JUDGE




                                        17
